Title: From George Washington to John Hancock, 8 October 1777
From: Washington, George
To: Hancock, John



Sir
Pennibackers Mill [Pa.] Octob. 8th 1777.

As General How’s Operations are in this Quarter & his Object in all probability fixed for this Campaign, I am induced, to submit it to the consideration of Congress If the Whole or a part of the Regimt of Artillery commanded by Colo. Harrison, should not be immediately ordered to join this Army. In the late Actions, the Corps under Genl Knox has suffered severely, and it is so reduced by the number of killed & wounded &c., that we are obliged to make drafts from the other Batallions to supply their places. The measure, I have ventured to submit, will not, from present appearances, be attended with any ill consequences,

if carried into execution—And the less so, as the State of Virginia, according to my information is raising Another Regiment. Should it be thought adviseable, Congress will transmit their orders to Colo. Harrison. If the Regiment comes, they need not bring their Artillery. I have the Honor to be Sir Yr Most Obedt sert

Go: Washington

